In the
        Court of Appeals
Second Appellate District of Texas
         at Fort Worth
       ___________________________
            No. 02-18-00254-CV
       ___________________________

CHARLOTTE SKAGGS TAYLOR, Appellant

                        V.

   WILLIAM CLARK TAYLOR, Appellee




   On Appeal from the 442nd District Court
           Denton County, Texas
        Trial Court No. 18-6356-442


Before Birdwell, J.; Sudderth, C.J.; and Walker, J.
      Per Curiam Memorandum Opinion
                             MEMORANDUM OPINION

      Charlotte Skaggs Taylor attempts to appeal from the trial court’s interlocutory

temporary order in a divorce proceeding. A party may not bring an interlocutory

appeal from this type of order. See Tex. Fam. Code Ann. § 6.507 (West 2006).

Although we informed Taylor of our concern that we do not have jurisdiction over

this type of appeal, her response does not show grounds for continuing it.

Accordingly, we dismiss this appeal. See Tex. R. App. P. 42.3(a), 43.2(f), 44.3; Li v.

Xiao, No. 2-10-132-CV, 2010 WL 2555633, at *1 (Tex. App.––Fort Worth June 24,

2010, no pet.) (mem. op.).


                                                    Per Curiam

Delivered: October 11, 2018




                                          2